 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     RODERICK WILLIAM LEAR,                             Case No. 1:15-cv-01903-DAD-JDP
12
                                            Plaintiff, ORDER DENYING PLAINTIFF’S
13                                                     MOTIONS FOR MISCELLANEOUS
                    v.                                 RELIEF
14
                                                        ECF Nos. 100, 101
15   JOHNATHAN AKANNO, et al.,
16                                       Defendants.
17

18          On March 11, 2020, plaintiff filed two motions to terminate his counsel. ECF Nos. 100,
19   101. Plaintiff’s counsel was terminated on August 2, 2019, as counsel had been appointed solely
20   for the purposes of settlement. Plaintiff further requests that the dispositive motions deadline be
21   vacated because he does not wish to file any motion, go to trial, or participate in discovery and
22   would like the case to go to settlement. ECF No. 101. Formal settlement has been attempted
23   without success. ECF No. 93. Plaintiff—the party who filed this action—cannot litigate without
24   complying with certain requirements. Thus, plaintiff’s motions are denied as moot and for failure
25   to provide good cause. ECF Nos. 100, 101.
26
27

28
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     March 13, 2020
 4                               UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
